DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/28/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. § 102 and 35 U.S.C. § 103 as being anticipated by and unpatentable over U.S. Patent Application Publication No. 9937330 of Schaeffer have been fully considered.
 Applicant argues that Schaeffer fails to disclose both “a pressure gauge comprising pressure unit indicia configured to indicate a pressure within the balloon inflation device” and “a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures” as recited in amended claims 1, 19 and 22. Applicant asserts that the measuring device [interpreted as the pressure gauge] of Schaeffer cannot be considered the label because the pressure gauge requires its own set of indicia which displays the pressure and the label is a separate, printed, entity that displays the predetermined diameters and pressures of the balloon.
In view of the amendments, a new rejection over Schaeffer is presented below, wherein the pressure gauge of Schaeffer is considered the claimed pressure gauge, and the label is not given patentable weight because the label is considered printed matter showing a set correlation (balloon size at a particular pressure) that is not affected by the current state of the balloon and therefore not tied to the function of the balloon, and which is located in the packaging of the device [as defined in para. 0026 of the instant application]. The MPEP states that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of  as well as an alternative rejection of claims 1, 19, and 22 in view of Schaeffer, wherein the label is treated under printed matter and hold no patentable weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Alternative 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US 9937330).
Claims 1, 2, 6, 7, 9, 22, 23, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US 9937330).
Regarding claim 1, Schaeffer discloses a system for performing dilation (10) (Fig. 1), comprising:
a balloon catheter (12) having a catheter body (elongate member (18)) comprising:
an inflation lumen (30) (Fig. 2) extending along a portion of the catheter body (18) (Fig. 1); 
a fluid connector (not labeled; Fig. 1) (col. 3 lines 45-49) coupled to the catheter body adjacent a proximal end (15) and in fluid communication with the inflation lumen (30) (Fig. 1); and

a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (measuring device (16)) (Fig. 1), the pressure gauge comprising pressure unit indicia (plurality of indicia (104)) (Fig. 4) configured to indicate a pressure within the balloon inflation device (col. 8 lines 56-67 and col. 9 lines 59-67 and col. 10 lines 1-20 ), and
Regarding the limitation, “a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures”: The method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864". Therefore, the label is not given patentable weight because the label is considered printed matter showing a set correlation (balloon size at a particular pressure) that is not affected by the current state of the balloon and therefore not tied to the function of the balloon, and which is located in the packaging of the device [as defined in para. 0026 of the instant application, and is not required in the device of Schaeffer.
Regarding claim 22, Schaeffer discloses a system for performing dilation (10) (Fig. 1), comprising:
a balloon catheter (12) having a catheter body (elongate member (18)) comprising:
an inflation lumen (30) (Fig. 2) extending along a portion of the catheter body (18) (Fig. 1); 

a balloon (20) comprising a distal end (24) and a proximal end (44), wherein the proximal end (44) is coupled to the distal end (24) of the catheter body (18) (col. 4 lines 33-38), wherein the balloon (20) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (col. 9 lines 42-67 and col. 10 lines 1-20) (see Figs. 4 and 4A); 
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (16) (Fig. 1) , and 
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (measuring device (16)) (Fig. 1), the pressure gauge comprising pressure unit indicia (plurality of indicia (104)) (Fig. 4) configured to indicate a pressure within the balloon inflation device (col. 8 lines 56-67 and col. 9 lines 59-67 and col. 10 lines 1-20 ), and
Regarding the limitation, “a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is an instructions for use label.”. The method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864". Therefore, the label is not given patentable weight because the label is considered printed matter showing a set correlation (balloon size at a particular pressure) that is not affected by the current state of the balloon and therefore not tied to the function of the balloon, which is located in the packaging of the device [as defined in para. 0026 of the instant application, and is not required in the device of Schaeffer.
Regarding claims 2 and 23, Schaeffer discloses wherein the balloon is expandable to five predefined discrete diameters (col. 10 lines 21-31).
Regarding claims 6 and 27, Schaeffer discloses wherein the balloon is comprised of one of nylon, polyether block amide, and polyurethane (col. 4 lines 21-32).
Regarding claims 7 and 28, Schaeffer discloses wherein the balloon (20) is expandable to diameters ranging from 1.0 mm to 25.0 mm [Figs. 4 and 4A illustrates that the balloon is expandable from 1.0 mm to greater than 20 mm].
Regarding claim 9, Schaeffer discloses wherein the label (interpreted as the plurality of indicia (104) and region (106) that can be printed on any portion of measuring device/pressure gauge (16))is coupled to the system (col. 11 lines 40-64).
Regarding claim 30, wherein the label is an instructions for use label. [Note: The method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864". Therefore, the label is not given patentable weight because the label is considered printed matter showing a set correlation (balloon size at a particular pressure) that is not affected by the current state of the balloon and therefore not tied to the function of the balloon, which is located in the packaging of the device [as defined in para. 0026 of the instant application, and is not required in the device of Schaeffer..]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 22, 23, 27- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann et al. (US 5171299) [hereinafter Heitzmann].
Regarding claim 1, Heitzmann discloses a dilation catheter (22) (Fig. 3) comprising: 
a catheter body (see Fig. 3 which illustrates the tubular catheter body of the dilation catheter (22)) comprising: 
an inflation lumen (fluid conducting lumen (not shown in Fig. 3)) extending along a portion of the catheter body (col. 6 lines 14-23); 
a fluid connector (Y-fitting (28)) (Fig. 3) coupled to the catheter body adjacent a proximal end and in fluid communication with the inflation lumen (Fig. 3) (col. 6 lines 14-23); and 
a balloon (inflatable balloon (24)) (Fig. 3) comprising a distal end and a proximal end (see Fig. 3), wherein the proximal end is coupled to a distal end of the catheter body (see Fig. 3), wherein the balloon (24) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (Fig. 2) (col. 1 lines 63-67 and col. 5 lines 45-65); and 

Heitzmann discloses “Current technology requires the cardiologist to refer to a graph of balloon inflation diameter versus pressure which is routinely supplied by the catheter manufacturer” in col. 2 lines 52-55. However, Heitzmann is silent as to whether the dilation catheter also has graph supplied by the catheter manufacturer i.e. a label [interpreted as the graph shown in Fig. 2] displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures (col. 2 lines 52-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Heitzmann to include the label [interpreted as the graph shown in Fig. 2] displaying the four or more predefined discrete diameters and the correlated pressures in order to have an additional means of tracking the diameter/pressure of the balloon during inflation to use in conjunction with the microcomputer portion of the device (e.g. to provide backup in case microcomputer malfunctions) and to further verify the accuracy of the microcomputer.
Regarding claim 22, Heitzmann discloses a dilation catheter (22) (Fig. 3) comprising: 
a catheter body (see Fig. 3 which illustrates the tubular catheter body of the dilation catheter (22)) comprising: 
an inflation lumen (fluid conducting lumen (not shown in Fig. 3)) extending along a portion of the catheter body (col. 6 lines 14-23); 

a balloon (inflatable balloon (24)) (Fig. 3) comprising a distal end and a proximal end (see Fig. 3), wherein the proximal end is coupled to a distal end of the catheter body (see Fig. 3), wherein the balloon (24) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (Fig. 2) (col. 1 lines 63-67 and col. 5 lines 45-65); and 
a balloon inflation device (inflation/deflation syringe (32)) (Fig. 3) configured to be coupled to the fluid connector (28) (Fig. 3) and comprising a pressure gauge [comprising pressure sensing transducer (10) and casing (34)] (Fig. 3) (col. 6 lines 40-50) , the pressure gauge comprising pressure unit indicia (pressure display (20)) (Fig. 3) configured to indicate a pressure within the balloon inflation device (col. 6 lines 50-59) for the purpose of displaying the balloon pressure and inflation diameter which results in a safer medical procedure (col. 6 lines 60-68 and col. 7 lines 1-5); and
Heitzmann discloses “Current technology requires the cardiologist to refer to a graph of balloon inflation diameter versus pressure which is routinely supplied by the catheter manufacturer” in col. 2 lines 52-55. However, Heitzmann is silent as to whether the dilation catheter also has graph supplied by the catheter manufacturer i.e. a label [interpreted as the graph shown in Fig. 2] displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is included with packaging materials (col. 2 lines 52-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claims 2 and 23, Modified Heitzmann discloses wherein the balloon is expandable to five predefined discrete diameters (col. 1 lines 63-67 and col. 5 lines 45-65).
Regarding claims 6 and 27, Modified Heitzmann discloses all of the limitations set forth above in claims 1 and 22 including, a balloon (inflatable balloon (24)) (Fig. 3) comprising a distal end and a proximal end (see Fig. 3), wherein the distal end is coupled to a distal end of the catheter body (see Fig. 3). Modified Heitzmann further discloses that the balloon is formed from polymers or elastomers (col. 5 lines 55-61). Although, Modified Heitzmann is silent on the specific types of polymer or elastomer material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the balloon of Modified Heitzmann be comprised of one of nylon, polyether block amide, and polyurethane, since it is well known in the art to use these materials to form a balloon and would yield the predictable result of allowing the balloon to stretch and expand ,during inflation, to various diameters (col. 5 lines 55-61).
Regarding claims 7 and 28, Modified Heitzmann discloses wherein the balloon is expandable to diameters ranging from 1.0 mm to 25.0 mm (Fig. 2 illustrates four balloons, wherein each balloon is expandable to diameters ranging from about 1.0 mm to about 4.0 mm [which is in the claimed range]).
Regarding claims 8 and 29, Modified Heitzmann discloses wherein the balloon is expandable to pressures ranging from 1 atm to 12 atm (Fig. 2 illustrates four balloons, wherein 
Regarding claim 9, Modified Heitzmann discloses wherein the label (graph shown in Fig. 2) is included with packaging materials (col. 2 lines 52-55).
Regarding claim 30, Modified Heitzmann discloses wherein the label (graph shown in Fig. 2) is an instructions for use label [note: the graph can be used to guide and instruct the user on what is programmed in the microcomputer in order to give incite on the operation pressures and correlated diameters of the balloon (col. 2 lines 37-55)].
Claims 3-5, 19, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann et al. (US 5171299) [hereinafter Heitzmann] in view Bareau et al. (US 20170043142) [hereinafter Bareau].
Regarding claims 3-5 and 24-26, Modified Heitzmann discloses all of the limitations set forth above in claims 1 and 22, a catheter body (see Fig. 3 which illustrates the tubular catheter body of the dilation catheter (22)) comprising: an inflation lumen (fluid conducting lumen (not shown in Fig. 3)) extending along a portion of the catheter body (col. 6 lines 14-23). However, Modified Heitzmann is silent on comprising a support wire.
Bareau teaches a fixed wire balloon catheter (see Fig. 10A) in the same field of endeavor of esophageal dilation (para. 0012) comprising a support wire (core wire (18)) (Fig. 1), wherein the support wire (18) is disposed within the inflation lumen (27) (Fig. 10A) and extends distally from the a distal end of the catheter body (sheath (23)) (para. 0073 and 0079).
 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter body in Modified Heitzmann to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during insertion of the balloon catheter (para. 0046) and use the radiopaque/visual markers to indicate the location of the balloon after insertion to notify the user that the balloon has been advanced sufficiently and that it is safe to begin inflation (para. 0039).
Regarding claim 19, Heitzmann discloses a dilation catheter (22) (Fig. 3) comprising: 
a catheter body (see Fig. 3 which illustrates the tubular catheter body of the dilation catheter (22)) configured to pass through a working lumen of an elongated member [Note: “configured to” is interpreted as “capable of”; thereby the catheter body disclosed in Heitzmann is fully capable of passing through an elongated member such as a guide catheter or an endoscope] and comprising:
an inflation lumen (fluid conducting lumen (not shown in Fig. 3)) extending a length of the catheter body (col. 6 lines 14-23) comprising an opening at the distal end [which communicates with the Y-fitting (28) (see Fig. 3)]; 
a fluid connector (Y-fitting (28)) (Fig. 3) coupled to the catheter body adjacent a proximal end and in fluid communication with the inflation lumen (Fig. 3) (col. 6 lines 14-23); and 
a balloon (inflatable balloon (24)) (Fig. 3) comprising a distal end and a proximal end (see Fig. 3), wherein the distal end is coupled to a distal end of the catheter body (see Fig. 3), wherein the balloon (24) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (Fig. 2) (col. 1 lines 63-67 and col. 5 lines 45-65); and 

Heitzmann discloses “Current technology requires the cardiologist to refer to a graph of balloon inflation diameter versus pressure which is routinely supplied by the catheter manufacturer” in col. 2 lines 52-55. However, Heitzmann is silent as to whether the dilation catheter also has graph supplied by the catheter manufacturer i.e. a label [interpreted as the graph shown in Fig. 2] displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is included with packaging materials (col. 2 lines 52-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Heitzmann to include the label [interpreted as the graph shown in Fig. 2] displaying the four or more predefined discrete diameters and the correlated pressures, wherein the label is included with packaging materials in order to have an additional means of tracking the diameter/pressure of the balloon during inflation to use in conjunction with the microcomputer portion of the device and to further verify the accuracy of the microcomputer.
Furthermore, Modified Heitzmann fails to explicitly disclose a support wire.
Bareau teaches a fixed wire balloon catheter (see Fig. 10A) in the same field of endeavor of esophageal dilation (para. 0012) comprising a support wire (core wire (18)) (Fig. 1) , wherein the support 
 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter body in Modified Heitzmann  to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during insertion of the balloon catheter (para. 0046).
	Regarding claim 21, Modified Heitzmann discloses wherein the label (graph shown in Fig. 2) is an instructions for use label [note: the graph can be used to guide and instruct the user on what is programmed in the microcomputer in order to give incite on the operation pressures and correlated diameters of the balloon (col. 2 lines 37-55)].
Claims 3-5, 19, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 9937330) in view Bareau et al. (US 20170043142) [hereinafter Bareau].
Regarding claims 3-5 and 24-26,  Schaeffer discloses all of the limitations set forth above in claims 1 and 22, including an elongate member (18) (Fig. 2) can define a wire guide lumen adapted to receive a wire guide that extends from a first opening on elongate member proximal end via. a port to a second opening on elongate member distal end (col. 4 lines 1-20). However, Schaeffer fails to explicitly disclose a support wire.
Bareau teaches a fixed wire balloon catheter (see Fig. 10A) in the same field of endeavor of esophageal dilation (para. 0012) comprising a support wire (core wire (18)) (Fig. 1), wherein the support 
 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 0046) and wherein the support wire (18) comprises radiopaque markers (11) disposed between the proximal end and the distal end of the balloon (19) (para. 0038 and 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate member in Schaeffer to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during insertion of the balloon catheter (para. 0046) and use the radiopaque/visual markers to indicate the location of the balloon after insertion to notify the user that the balloon has been advanced sufficiently and that it is safe to begin inflation (para. 0039).
	
Regarding claim 19, Schaeffer discloses a system (10) (Fig. 1) for performing esophageal dilation (col. 1 lines 14-20 and col. 3 lines 8-13), comprising: an esophageal balloon dilation catheter (12) (Fig. 1), comprising:
a catheter body (18) (Fig. 1) configured to pass through a working lumen of an elongated member [Note: “configured to” is interpreted as “capable of”; thereby the catheter body disclosed in Schaeffer is fully capable of passing through an elongated member such as a guide catheter or endoscope] and comprising:
an inflation lumen (30) (Fig. 2) extending along a length of the catheter body (18) (Fig. 1) comprising an opening (39) (Fig. 2) at a distal end (24) of catheter body (18) (col. 3 lines 60-67);

a balloon (20) comprising a distal end (24) and a proximal end (44), wherein the proximal end (44) is coupled to the distal end (24) of the catheter body (18) (col. 4 lines 33-38), wherein the balloon (20) is configured to be expanded to four or more predefined discrete diameters correlated to four or more predefined discrete pressures (col. 9 lines 42-67 and col. 10 lines 1-20) (see Figs. 4 and 4A); and 
a balloon inflation device (14) (Fig. 1) configured to be coupled to the fluid connector (col. 6 lines 5-28) and comprising a pressure gauge (measuring device (16)) (Fig. 1), the pressure gauge comprising pressure unit indicia (plurality of indicia (104)) (Fig. 4) configured to indicate a pressure within the balloon inflation device (col. 8 lines 56-67 and col. 9 lines 59-67 and col. 10 lines 1-20 ), and
Regarding the limitation, “a label displaying the four or more predefined discrete diameters and the correlated four or more predefined discrete pressures, wherein the label is an instructions for use label.”. The method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864". Therefore, the label is not given patentable weight because the label is considered printed matter showing a set correlation (balloon size at a particular pressure) that is not affected by the current state of the balloon and therefore not tied to the function of the balloon, which is located in the packaging of the device [as defined in para. 0026 of the instant application, and is not required in the device of Schaeffer.
However, Schaeffer fails to explicitly disclose a support wire.

 Bareau further teaches that the core wire is rigidly fixed to a distal end of the device (para. 0017) and that the rigidity aids in the insertion and steering of the balloon catheter, which is configured to restrict longitudinal compression of the balloon by the core wire maintaining a fixed position (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate member in Schaeffer to include the support wire of Bareau in order to increase rigidity of the balloon and the elongated member; thereby preventing kinking during insertion of the balloon catheter (para. 0046).
	Regarding claim 21, wherein the label is an instructions for use label. [Note: The method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation is not given weight.	
Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 9937330) in view Wang (US 20160310200).
Regarding claims 8 and 29, Schaeffer discloses all of the limitations set forth above in claims 1 and 22, including an expandable balloon with four or more discrete diameters correlated to four or more predefined pressures. However, Schaeffer fails to disclose wherein the balloon is expandable at pressures ranging from 1 atmosphere to 12 atmospheres.
 Wang teaches a balloon dilation catheter device used in the body lumen of a patient wherein the balloon is expandable at pressures ranging from one atmosphere to twelve atmospheres (paragraph 0110 lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaeffer to include the balloon with a pressure range from 1 to 12 atmospheres as taught by Wang in order to allow for better treatment effectiveness and minimal vessel injury by regulating over dilation (paragraph 0110).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771